Mr. Justice McAllister delivered the opinion of the Court: There is nothing in appellant’s affidavit made in support of the motion to set aside the judgment which shows that the warrant of attorney was not voluntarily given, and for a good consideration, or that it was obtained by fraud or misrepresentation. In entering up the judgment on the warrant of attorney, the authority given by it was strictly pursued. The only ground shown for interfering with the judgment, was, that it was entered up for a sum which included certain items of usury. In this respect it was too large. But, inasmuch as usury would not vitiate the contract except as to the excess, and there was an amount voluntarily remitted by the plaintiff equal to the excess, the court below ruled properly in refusing to set aside the judgment. No defense was shown to the residue. The agreement to extend the time did not constitute a defense, and none other is pretended. Appellant can have his action for a breach of that agreement, if it was made and violated. The judgment of the court below is affirmed. Judgment affirmed.